DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation that “each pair of the ground terminals has its the grounding contacts stacked longitudinally on top and bottom surfaces of the respective metal plate sheet” is ambiguous.  It is not clear whether the limitation means 1) that the grounding contacts are stacked above and below the metal plate sheet, but not necessarily in direct contact with the metal sheet (i.e., there may be a gap between the grounding contact and metal plate sheet), or 2) that the grounding contacts are stacked directly on, and in physical contact with, the metal sheet plate.  For purposes of analysis, the limitation is treated as meaning the that the grounding contacts are stacked directly on, and in physical contact with, the metal plate sheet.  Correction is required.
Regarding claim 7, similarly, the limitation that “each pair of the ground terminals has its the grounding contacts stacked longitudinally on top and bottom surfaces of the respective metal plate sheet” is ambiguous for the same reasons.  It is not clear whether the limitation means 1) that the grounding contacts are stacked above and below the metal plate sheet, but not necessarily in direct contact with the metal sheet (i.e., there may be a gap between the grounding contact and metal plate sheet), or 2) that the grounding contacts are stacked directly on, and in physical contact with, the metal sheet plate.  For purposes of analysis, the limitation is treated as meaning the that the grounding contacts are stacked directly on, and in physical contact with, the metal plate sheet.  Correction is required.
Regarding claim 13, similarly, the limitation that “the grounding contacts of each pair of the ground terminals are stacked longitudinally on the top and bottom surfaces of the respective metal plate sheet” is ambiguous.  It is not clear whether the limitation means 1) that the grounding contacts are stacked above and below the metal plate sheet, but not necessarily in direct contact with the metal sheet (i.e., there may be a gap between the grounding contact and metal plate sheet), or 2) that the grounding contacts are stacked directly on, and in physical contact with, the metal sheet plate.  For purposes of analysis, the limitation is treated as meaning the that the grounding contacts are stacked directly on, and in physical contact with, the metal plate sheet.  Correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US 9893473 (“Kong”) in view of Wen et al. US 2018/0006408 (“Wen”).  Regarding claim 1, Kong discloses A reversible dual-position electrical connector, comprising: 
a metal snapping plate 3 with left side and right side being provided with one depressed snap (see annotated figure 9 below, labeled DS, compare to depressed snap 41 of applicant’s disclosure) having a locking surface (labeled LS below) made of metal material; 
an inner insulating structure (11) connected to the metal snapping plate, the inner insulating structure is provided with an upper supporting surface and a lower supporting surface , the upper supporting surface and the lower supporting surface are each provided with one row of terminal positioning slots; 
two rows (21, 22) of terminals 2, each terminal being integrally provided with a contact in the front end and an extension in the rear end, and the two rows of terminals including two pairs of ground terminals 23 and two pairs of power terminals 24, wherein the two pairs of ground terminals are provided with two pairs of vertically aligned grounding contacts (see figure 8b, grounding contacts labeled GC below), 
the two pairs of the grounding contacts are respectively positioned at left and right sides of the two rows of terminals, and the two pairs of power terminals are provided with two pairs of vertically aligned power contacts (col. 4, line 59, power contacts labeled PC below); and 
the two rows of terminals are positioned at the two rows of terminal positioning slots of the upper and lower supporting surfaces of the inner insulating structure; 
and an insulation seat 16, wherein the insulation seat is integrally plastic injection molded and embedded with the two rows of terminals and the inner insulating structure, the insulation seat is provided with a base seat 172 and a tongue 171, a front end of the base seat is projectingly provided with the tongue, the tongue is provided with two connection surfaces, the two rows of contacts are exposed from the two connection surfaces, the locking surfaces of the two depressed snaps are respectively exposed at the left and right sides of the tongue; 
the metal snapping plate has at its left and right sides two metal plate sheets extending in front-rear direction; 
the two snaps are formed at two outer sides of the two metal plate sheets; 
and each pair of the ground terminals has its the grounding contacts stacked longitudinally on top and bottom surfaces of the respective metal plate sheet, as shown in figure 8B, including a gap between ground terminals and metal plate sheets 3.
To the extent that the claim requires that the ground terminals are stacked directly on and in physical contact with metal plate sheet, as discussed regarding the 35 USC 112 rejection above, Wen discloses a USB-C connector where the ground terminals 3 are stacked directly onto, and in physical contact with, the metal plate sheets 3.  See e.g., figures 8 and 11.  It would have been obvious to have the Kong ground terminals directly abutting onto the Kong metal sheet, as taught in Wen. This could be done for example by thickening the height/thickness of the ground terminal such that it would extend from the surface of the metal grounding plate to the outer surface of the tongue, as taught in Wen, see e.g., figure 11 of Wen.  The reason would have been to ensure that all the both the ground terminals and metal snapping plate are fully and continuously grounded.  

    PNG
    media_image1.png
    1673
    1295
    media_image1.png
    Greyscale

	Per claim 2, a metal housing 5 is provided, the metal housing covers the insulation seat and rests against and positions the base seat (the base seat can be considered as including portion 13 of housing 10), a connection slot is formed in the metal housing, the tongue is disposed at a middle height of the connection slot, the connection slot forms symmetrical two spaces on the two connection surfaces of the tongue, and a docking electrical connector can be bidirectionally inserted into and position with the connection slot in the dual-position manner.
	Per claim 3, the grounding terminals and the respective metal sheet plate are stacked together with a total height identical to the height of the tongue.  See Kong figures 1 and 8B.
Per claim 5, the two metal plate sheets are completely apart from each other.
	Per claim 6, each terminal is integrally provided from front to rear with a contact (i.e., the front portion at the free end of the tongue), an extension (i.e., a middle portion), and a pin (i.e., the tail or rear portion at 29).
	
	Per claim 7, Kong discloses a reversible dual-position electrical connector, comprising: an insulation seat 10 provided with a base seat (see at 13) and a tongue (see at  12, 17), wherein a front end of the base seat is projectingly provided with the tongue, the tongue is provided with two connection surfaces; 
two rows (21 22) of terminals 2 being fixed to the insulation seat, each of the two rows of terminals being integrally provided from the front end to the rear end with a contact and an extension, wherein the contacts of the two rows of terminals are exposed on the two connection surfaces, wherein the two rows of terminals include two pairs of ground terminals 23 and two pairs of power terminals 24; the two pairs of ground terminals are provided with two pairs of vertically aligned grounding contacts (i.e., the front portions of the terminals), the two pairs of grounding contacts are respectively positioned at the left and right sides of the two rows of terminals, and the two pairs of power terminals are provided with two pairs of vertically aligned power contacts (i.e. the front portions of the terminals); 	
and two snaps (labeled DS above) each having a locking surface (labeled LS above) made of metal material, and being fixedly disposed at left and right sides of the tongue, respectively;
the two snaps are respectively formed at two left and right metal plate sheets 3, 
each pair of the ground terminals has its the grounding contacts stacked longitudinally on top and bottom surfaces of the respective metal plate sheet, 
and the other terminals of the two rows of terminals are not interposed in between the two pairs of grounding terminals and the two pairs of power terminals.
To the extent that the claim requires that the ground terminals are stacked directly on and in physical contact with metal plate sheet, as discussed regarding the 35 USC 112 rejection above, Wen discloses a USB-C connector where the ground terminals 3 are stacked directly onto, and in physical contact with, the metal plate sheets 3.  See e.g., figures 8 and 11.  It would have been obvious to have the Kong ground terminals directly abutting onto the Kong metal sheet, as taught in Wen. This could be done for example by thickening the height/thickness of the ground terminal such that it would extend from the surface of the metal grounding plate to the outer surface of the tongue, as taught in Wen, see e.g., figure 11 of Wen.  The reason would have been to ensure that all the both the ground terminals and metal snapping plate are fully and continuously grounded.  
	Per claim 8, a metal housing 5 is provided, the metal housing covers the insulation seat and rests against and positions the base seat, a connection slot is formed in the metal housing, the tongue is disposed at a middle height of the connection slot, the connection slot forms symmetrical two spaces on the two connection surfaces of the tongue, and a docking electrical connector can be bidirectionally inserted into and position with the connection slot in the dual-position manner.
	Per claim 9, the grounding terminals and the respective metal sheet plate are stacked together with a total height identical to the height of the tongue.  See Kong figures 1 and 8B.
Per claim 11, the two metal plate sheets are completely apart from each other.
Per claim 12, each terminal is integrally provided from front to rear with a contact (i.e., the front portion at the free end of the tongue), an extension (i.e., a middle portion), and a pin (i.e., the tail or rear portion at 29).

	Per claim 13, Kong discloses a reversible dual-position electrical connector, comprising: an insulation seat 10 provided with a base seat (at 13) and a tongue (12, 17), wherein a front end of the base seat is projectingly provided with the tongue, the tongue is provided with two connection surfaces; 
two rows of terminals (21, 22) being fixed to the insulation seat, each of the two rows of terminals being integrally provided from the front end to the rear end with a contact, an extension and a pin, wherein the two rows of terminals include two pairs of grounding terminals 23 and two pairs of power terminals 24, the two pairs of ground terminals are provided with two pairs of vertically aligned grounding contacts respectively, the two pairs of grounding contacts are positioned at the left and right sides of the two rows of terminals, the two pairs of power terminals are provided with two pairs of vertically aligned power contacts, and the contacts of the two rows of terminals are exposed from the two connection surfaces;
and two snaps (labeled DS above) each having a locking surface (labeled LS above) made of metal material, being fixedly disposed at left and right sides of the tongue, respectively, with the locking surfaces being exposed at the left and right sides of the tongue, respectively;
the two snaps are respectively formed at two metal plate sheets 3, the grounding contacts of each pair of the ground terminals are stacked longitudinally on the top and bottom surfaces of the respective metal plate sheet, 
each pair of the grounding terminals has its two pins adjacent to each other, and each pair of the power terminals has its two pins adjacent to each other.
To the extent that the claim requires that the ground terminals are stacked directly on and in physical contact with metal plate sheet, as discussed regarding the 35 USC 112 rejection above, Wen discloses a USB-C connector where the ground terminals 3 are stacked directly onto, and in physical contact with, the metal plate sheets 3.  See e.g., figures 8 and 11.  It would have been obvious to have the Kong ground terminals directly abutting onto the Kong metal sheet, as taught in Wen. This could be done for example by thickening the height/thickness of the ground terminal such that it would extend from the surface of the metal grounding plate to the outer surface of the tongue, as taught in Wen, see e.g., figure 11 of Wen.  The reason would have been to ensure that all the both the ground terminals and metal snapping plate are fully and continuously grounded.  
Per claim 14, a metal housing 5 is provided, the metal housing covers the insulation seat and rests against and positions the base seat (the base seat can be considered as including portion 13 of housing 10), a connection slot is formed in the metal housing, the tongue is disposed at a middle height of the connection slot, the connection slot forms symmetrical two spaces on the two connection surfaces of the tongue, and a docking electrical connector can be bidirectionally inserted into and position with the connection slot in the dual-position manner.
Per claim 15, the grounding terminals and the respective metal sheet plate are stacked together with a total height identical to the height of the tongue.  See Kong figures 1 and 8B.
Per claim 17, the two metal plate sheets are completely apart from each other.
Per claim 18, the pins of the two rows of terminals have their distal ends horizontally flush with each another (see figure 2).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Wen in view of Ju et al. US 2016/0380389 (“Ju”).  
Regarding claim 4, Kong discloses that the respective metal plate sheets are provided with depressed snap structures and are stacked with the ground terminals 23.  Kong does not disclose that the ground terminals also include the depressed snap structures.  Ju discloses that the ground terminals 23 include the depressed snap structures 231.   It would have been obvious to include depressed snap structures on the Kong ground terminals, as taught in Ju at depressed snap structures 231.  The reason for doing so would have been to prevent wearing out of the insulative portion of the tongue at the snap structure, as taught in Ju (Ju paragraph 0042).
Regarding claim 10, Kong discloses that the respective metal plate sheets are provided with depressed snap structures and are stacked with the ground terminals 23.  Kong does not disclose that the ground terminals also include the depressed snap structures.  Ju discloses that the ground terminals 23 include the depressed snap structures 231.   It would have been obvious to include depressed snap structures on the Kong ground terminals, as taught in Ju at depressed snap structures 231.  The reason for doing so would have been to prevent wearing out of the insulative portion of the tongue at the snap structure, as taught in Ju (Ju paragraph 0042).
Regarding claim 16, Kong discloses that the respective metal plate sheets are provided with depressed snap structures and are stacked with the ground terminals 23.  Kong does not disclose that the ground terminals also include the depressed snap structures.  Ju discloses that the ground terminals 23 include the depressed snap structures 231.   It would have been obvious to include depressed snap structures on the Kong ground terminals, as taught in Ju at depressed snap structures 231.  The reason for doing so would have been to prevent wearing out of the insulative portion of the tongue at the snap structure, as taught in Ju (Ju paragraph 0042).
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833